delay in filing the instant [p]etition." See NRS 34.726(1); NRS 34.810(2),
                   (3); Hathaway v. State, 119 Nev. 248, 252-53, 71 P.3d 503, 506 (2003). The
                   district court further determined that Partida "fails to assert any facts
                   whatsoever that would support a conclusion that he is actually innocent of
                   the crimes for which he was convicted; instead [he] merely contends that
                   'his convictions and the lengthy sentences . . . constitute a miscarriage of
                   justice."   See Pellegrini v. State, 117 Nev. 860, 887, 34 P.3d 519, 537
                   (2001); see also Bousley v. United States, 523 U.S. 614, 623-24 (1998);
                   Mitchell v. State, 122 Nev. 1269, 1273-74, 149 P.3d 33, 36 (2006). We
                   conclude that the district court did not err by dismissing Partida's petition
                   without conducting an evidentiary hearing. See State v. Huebler, 128 Nev.
                           , 275 P.3d 91, 95 (2012) ("We give deference to the district court's
                   factual findings regarding good cause, but we will review the [district]
                   court's application of the law to those facts de novo."). Accordingly, we
                                ORDER the judgment of the district court AFFIRMED.



                                                                                        J.
                                                       Pickering


                                                          4-X-5i-02-56C


                                                                Itzti_
                                                       Saitta

                   cc: Hon. Scott N. Freeman, District Judge
                        Karla K. Butko
                        Attorney General/Carson City
                        Washoe County District Attorney
                        Washoe District Court Clerk
SUPREME COURT
      OF
    NEVADA
                                                         2
(0) 1947T zig&47